341 S.W.3d 214 (2011)
ADP TOTALSOURCE, INC., Respondent,
v.
AMERICAN LENDING GROUP, INC., Appellant.
No. WD 72172.
Missouri Court of Appeals, Western District.
May 17, 2011.
Naren Chaganti, for Appellant.
Allan R. Culp, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
American Lending Group, Inc. appeals from the trial court's judgment denying its motion to set aside default judgment and denying its motion to dismiss for improper venue as moot. Finding no abuse of discretion on behalf of the trial court, we affirm the trial court's judgment. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).